Citation Nr: 0636429	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION
Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

Procedural history

The veteran served on active duty from December 1967 to 
October 1970 and from January 1971 to February 1977.  Award 
of the Combat Action Ribbon and service in Vietnam are 
evidenced in the record.

The veteran's October 2001 claim for, among other things, 
entitlement to service connection for PTSD was denied in the 
April 2003 rating decision.  The veteran disagreed and timely 
filed this appeal.  

In November 2005, the Board remanded the case to the VA 
Appeals Management Center (AMC) in Washington, DC to seek 
additional medical records identified by the veteran and his 
service representative.  The AMC issued a Supplemental 
Statement of the Case (SSOC) which continued to deny the 
claim in May 2006.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action on his part is required.

Issues not on appeal

In its November 2005 decision, the Board denied the veteran's 
claims of entitlement to service connection for coronary 
artery disease and hypertension, both claimed as secondary to 
his service-connected diabetes mellitus.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2005).  Those 
issues will be discussed no further herein.




REMAND

The veteran's claim was denied by the RO because there was no 
diagnosis of PTSD of record.  As was noted in the 
introduction, the Board remanded the case to obtain VA 
medical records identified by the veteran and his service 
representative.  Specifically, the veteran has indicated that 
he was diagnosed with PTSD by Dr. R.A., a VA medical provider 
working at VA Medical Center, Jefferson Barracks, St. Louis, 
Missouri.  

The Board's November 2005 remand incorrectly characterized 
"Dr. A." as a private physician.  It appears that the AMC 
relied on the Board's characterization of Dr. A. as a private 
physician, and sent correspondence to the veteran asking him 
to provide Dr. A.'s records or information sufficient for VA 
to obtain those records.  When the veteran did not respond, 
the AMC denied the claim in the May 2006 SSOC.  

The veteran's accredited representative argued in an October 
2006 informal brief that the veteran has clearly stated that 
Dr. R.A. was a VA medical provider and that VA was 
responsible for obtaining VA medical records.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) [records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file].
 
Review of the claims folder reveals that a September 2002 
note in a VA medical record pertaining to the veteran 
indicates that he had a March 2003 appointment with Dr. A.  
Additionally, in the March 2003 VA psychological examination 
relied upon by the RO to deny the claim, the examiner states 
that the "March 14, 2003, evaluation by Dr. [R.A.] noted 
that . . . Dr. R.A. believed that the symptoms were 
consistent with a diagnosis of post-traumatic stress 
disorder."  The Board has thoroughly examined the claims 
folder and has determined that it does not include any record 
of Dr. R.A.'s March 14, 2003, examination report.  

In sum, the veteran has identified the existence of medical 
records which he asserts have bearing upon the claim.  The RO 
must therefore make reasonable efforts to obtain these 
records.  See 38 U.S.C.A. § 5103A; see also Bell, supra.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain all VA medical 
records pertaining to the veteran, that 
are not already part of the veteran's 
claims folder.  Efforts should be made to 
obtain the March 14, 2003 evaluation of 
the veteran by Dr. A. referred to above.  
Once obtained, the records should be 
included in and made part of the claims 
folder.

2.  After all VA medical records 
pertaining to the veteran have been 
associated with the claims folder, and if 
warranted by the state of the record at 
that time, VBA should schedule the veteran 
for an examination by an appropriate 
mental health provider, who should 
ascertain whether PTSD is currently 
manifested.  If the examiner deems it to 
be necessary, psychological or other 
diagnostic testing should be performed.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the benefits 
sought on appeal remain denied, in whole or 
in part, VBA should provide the veteran 
with a supplemental statement of the case 
and allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



